Larke v Moore (2017 NY Slip Op 03631)





Larke v Moore


2017 NY Slip Op 03631


Decided on May 5, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 5, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


161 CA 16-00109

[*1]JIMMIE LARKE, III, AND JUSTIN LARKE, PLAINTIFFS-APPELLANTS,
vTINA MCCARY MOORE, INDIVIDUALLY AND AS EXECUTRIX OF THE ESTATE OF MELVIN E. MOORE, DECEASED, ING RELIASTAR LIFE INSURANCE COMPANY, AND ING U.S. INC., ALSO KNOWN AS VOGA FINANCIAL, INC., DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


JOY A. KENDRICK, BUFFALO, FOR PLAINTIFFS-APPELLANTS. 
LITCHFIELD CAVO, LLP, NEW YORK CITY (MICHAEL K. DVORKIN OF COUNSEL), FOR DEFENDANTS-RESPONDENTS ING RELIASTAR LIFE INSURANCE COMPANY, AND ING U.S. INC., ALSO KNOWN AS VOGA FINANCIAL, INC. 

	Appeal from an amended order of the Supreme Court, Erie County (Shirley Troutman, J.), entered December 16, 2015. The amended order denied plaintiffs' motion for leave to renew and/or reargue. 
It is hereby ORDERED that said appeal from the amended order insofar as it denied leave to reargue is unanimously dismissed and the amended order is affirmed without costs.
Same memorandum as in Larke v Moore ([appeal No. 1] ___ AD3d ___ [May 5, 2017]).
Entered: May 5, 2017
Frances E. Cafarell
Clerk of the Court